Hooker, J.
—On December 3d, 1906, the defendant in error sued the plaintiff in error in the circuit court of Walton county in an action of trespass to recover damages for cutting and removing logs from 160 acres of the plaintiff’s land, and for injuring the soil of the same by cutting up and packing the same by the passing of carts and teams and other damages thereto, set forth in the declaration. Pleas of not guilty, that title was in the defendant, and that the defendant did what was complained of by plaintiff’s leave were filed, issue joined thereon, and the case-tried at the April term, 1907. There was a verdict and judgment for the plaintiff which the plaintiff in error seeks to reverse here. No motion was made for a new trial, and no exception appears to have been taken to any one of the charges of the court.
*402The first assignment of error is, that “the court erred in rendering judgment for the plaintiff in said cause.” This assignment is too general to be considered as it is broad enough to cover the whole record and every feature of the trial.
The fifth, sixth and' seventh assignments, the only ones argued, relate to charges given by the court to the jury, to which we have not found in the record that any exceptions were taken; and there is no reference either in the index .or the assignments, or in the brief of plaintiff in error to the pages of the transcript where such exceptions may be found. These assignments therefore cannot be considered.
No error being shown, the judgment of the circuit court is affirmed at the cost of the plaintiff in error.
Taylor and Parkhill, JJ., concur;
Shackleford, C. J., Cockrell and Whitfield, JJ., concur in the opinion.